
	
		II
		112th CONGRESS
		1st Session
		S. 1392
		IN THE SENATE OF THE UNITED STATES
		
			July 20 (legislative
			 day, July 19), 2011
			Ms. Collins (for
			 herself, Mr. Wyden,
			 Mr. Alexander, Ms. Landrieu, Mr.
			 Toomey, and Mr. Pryor)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide additional time for the Administrator of the
		  Environmental Protection Agency to issue achievable standards for industrial,
		  commercial, and institutional boilers, process heaters, and incinerators, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 EPA Regulatory Relief Act of
			 2011.
		2.Legislative
			 stay
			(a)Establishment of
			 standardsIn place of the
			 rules specified in subsection (b), and notwithstanding the date by which such
			 rules would otherwise be required to be promulgated, the Administrator of the
			 Environmental Protection Agency (in this Act referred to as the
			 Administrator) shall—
				(1)propose regulations for industrial,
			 commercial, and institutional boilers and process heaters, and commercial and
			 industrial solid waste incinerator units, subject to any of the rules specified
			 in subsection (b)—
					(A)establishing
			 maximum achievable control technology standards, performance standards, and
			 other requirements under sections 112 and 129, as applicable, of the
			 Clean Air Act (42 U.S.C. 7412, 7429); and
					(B)identifying
			 non-hazardous secondary materials that, when used as fuels or ingredients in
			 combustion units of such boilers, process heaters, or incinerator units are
			 solid waste under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.;
			 commonly referred to as the Resource Conservation and Recovery
			 Act) for purposes of determining the extent to which such
			 combustion units are required to meet the emissions standards under section 112
			 of the Clean Air Act (42 U.S.C. 7412) or the emission
			 standards under section 129 of such Act (42 U.S.C. 7429); and
					(2)finalize the regulations on the date that
			 is 15 months after the date of the enactment of this Act, or on such later date
			 as may be determined by the Administrator.
				(b)Stay of earlier
			 rulesThe following rules are of no force or effect, shall be
			 treated as though such rules had never taken effect, and shall be replaced as
			 described in subsection (a):
				(1)National
			 Emission Standards for Hazardous Air Pollutants for Major Sources: Industrial,
			 Commercial, and Institutional Boilers and Process Heaters, published at
			 76 Fed. Reg. 15608 (March 21, 2011).
				(2)National
			 Emission Standards for Hazardous Air Pollutants for Area Sources: Industrial,
			 Commercial, and Institutional Boilers, published at 76 Fed. Reg. 15554
			 (March 21, 2011).
				(3)Standards
			 of Performance for New Stationary Sources and Emission Guidelines for Existing
			 Sources: Commercial and Industrial Solid Waste Incineration Units,
			 published at 76 Fed. Reg. 15704 (March 21, 2011).
				(4)Identification of Non-Hazardous
			 Secondary Materials That are Solid Waste, published at 76 Fed. Reg.
			 15456 (March 21, 2011).
				(c)Inapplicability
			 of certain provisionsWith respect to any standard required by
			 subsection (a) to be promulgated in regulations under section 112 of the
			 Clean Air Act (42 U.S.C. 7412), the provisions of
			 subsections (g)(2) and (j) of such section 112 shall not apply prior to the
			 effective date of the standard specified in such regulations.
			3.Compliance
			 dates
			(a)Establishment of
			 compliance datesFor each
			 regulation promulgated pursuant to section 2, the Administrator—
				(1)shall establish a
			 date for compliance with standards and requirements under such regulation that
			 is, notwithstanding any other provision of law, not earlier than 5 years after
			 the effective date of the regulation; and
				(2)in proposing a
			 date for such compliance, shall take into consideration—
					(A)the costs of
			 achieving emissions reductions;
					(B)any non-air
			 quality health and environmental impact and energy requirements of the
			 standards and requirements;
					(C)the feasibility of
			 implementing the standards and requirements, including the time needed
			 to—
						(i)obtain necessary
			 permit approvals; and
						(ii)procure, install,
			 and test control equipment;
						(D)the availability
			 of equipment, suppliers, and labor, given the requirements of the regulation
			 and other proposed or finalized regulations of the Environmental Protection
			 Agency; and
					(E)potential net
			 employment impacts.
					(b)New
			 sourcesThe date on which the
			 Administrator proposes a regulation pursuant to section 2(a)(1) establishing an
			 emission standard under section 112 or 129 of the Clean Air
			 Act (42 U.S.C. 7412, 7429) shall be treated as the date on which the
			 Administrator first proposes such a regulation for purposes of applying the
			 definition of a new source under section 112(a)(4) of such Act (42 U.S.C.
			 7412(a)(4)) or the definition of a new solid waste incineration unit under
			 section 129(g)(2) of such Act (42 U.S.C. 7429(g)(2)).
			(c)Rule of
			 constructionNothing in this
			 Act shall be construed to restrict or otherwise affect the provisions of
			 paragraphs (3)(B) and (4) of section 112(i) of the Clean Air
			 Act (42 U.S.C. 7412(i)).
			4.Energy recovery
			 and conservation
			(a)In
			 generalNotwithstanding any other provision of law, to ensure the
			 recovery and conservation of energy consistent with the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.) (commonly known as the
			 Resource Conservation and Recovery Act of
			 1976), in promulgating regulations under section 2(a) that
			 address the subject matter of the regulations described in paragraphs (3) and
			 (4) of section 2(b), the Administrator shall—
				(1)adopt the
			 definitions of the terms commercial and industrial solid waste
			 incineration unit, commercial and industrial waste, and
			 contained gaseous material contained in the regulation entitled
			 Standards of Performance for New Stationary Sources and Emission
			 Guidelines for Existing Sources: Commercial and Industrial Solid Waste
			 Incineration Units (65 Fed. Reg. 75338 (December 1, 2000)); and
				(2)identify
			 nonhazardous secondary material as not to be solid waste for purposes of the
			 Solid Waste Disposal Act (42 U.S.C. 6901 et seq.)
			 if—
					(A)the
			 material—
						(i)does not meet the
			 definition of commercial and industrial waste; and
						(ii)is on the list
			 published by the Administrator under subsection (b); or
						(B)in the case of
			 the material that is a gas, the material does not meet the definition of
			 contained gaseous material.
					(b)List of
			 nonhazardous secondary materials
				(1)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Administrator shall publish a list of nonhazardous secondary
			 materials that are not solid waste when combusted in units designed for energy
			 recovery, including—
					(A)without
			 limitation, all forms of biomass, including—
						(i)agricultural and
			 forest-derived biomass;
						(ii)biomass crops,
			 vines, and orchard trees;
						(iii)bagasse and
			 other crop and tree residues, including—
							(I)hulls and
			 seeds;
							(II)spent
			 grains;
							(III)byproducts of
			 cotton;
							(IV)corn and peanut
			 production;
							(V)rice milling and
			 grain elevator operations;
							(VI)cellulosic
			 biofuels; and
							(VII)byproducts of
			 ethanol natural fermentation processes;
							(iv)hogged fuel,
			 including wood pallets, sawdust, and wood pellets;
						(v)wood debris from
			 forests and urban areas;
						(vi)resinated wood
			 and other resinated biomass-derived residuals, including trim, sanderdust,
			 offcuts, and woodworking residuals;
						(vii)creosote-treated,
			 borate-treated, sap-stained, and other treated wood;
						(viii)residuals from
			 wastewater treatment by the manufacturing industry, including process
			 wastewater with significant British thermal unit (Btu)
			 value;
						(ix)paper and paper
			 or cardboard recycling residuals, including paper-derived fuel cubes, paper
			 fines, and paper and cardboard rejects;
						(x)turpentine,
			 turpentine derivatives, pine tar, rectified methanol, glycerine, lumber kiln
			 condensates, and wood char;
						(xi)tall oil and
			 related soaps;
						(xii)biogases or
			 bioliquids generated from biomass materials, wastewater operations, or landfill
			 operations;
						(xiii)processed
			 biomass derived from construction and demolition debris for the purpose of fuel
			 production; and
						(xiv)animal manure
			 and bedding material;
						(B)solid and
			 emulsified paraffin;
					(C)petroleum and
			 chemical reaction and distillation byproducts and residues, alcohol, ink, and
			 nonhalogenated solvents;
					(D)tire-derived
			 fuel, including factory scrap tire and related material;
					(E)foundry sand
			 processed in thermal reclamation units;
					(F)coal refuse and
			 coal combustion residuals;
					(G)shredded cloth
			 and carpet scrap;
					(H)latex paint
			 water, organic printing dyes and inks, recovered paint solids, and nonmetallic
			 paint sludges;
					(I)nonchlorinated
			 plastics;
					(J)all used oil that
			 qualifies as recycled oil under section 1004 of the Solid Waste
			 Disposal Act (42 U.S.C. 6903);
					(K)process densified
			 fuels that contain any of the materials described in this paragraph; and
					(L)any other
			 specific or general categories of material that the Administrator determines
			 the combustion of which is for use as a fuel pursuant to paragraph (2).
					(2)Additions to
			 the list
					(A)In
			 generalTo provide greater regulatory certainty, the
			 Administrator may, after public notice and opportunity to comment, add
			 nonhazardous secondary materials to the list published under paragraph
			 (1)—
						(i)as the
			 Administrator determines necessary; or
						(ii)based on a
			 petition submitted by any person.
						(B)ResponseNot
			 later than 120 days after receiving any petition under subparagraph (A)(ii),
			 the Administrator shall respond to the petition.
					(C)RequirementsIn
			 making a determination under this paragraph, the Administrator may decline to
			 add a material to the list under paragraph (1) if the Administrator determines
			 that regulation under section 112 of the Clean Air Act (42
			 U.S.C. 7412) would not reasonably protect public health with an ample margin of
			 safety.
					5.Other
			 provisions
			(a)Establishment of
			 standards achievable in practiceIn promulgating rules under
			 section 2(a), the Administrator shall ensure that emissions standards for
			 existing and new sources established under section 112 or 129 of the
			 Clean Air Act (42 U.S.C. 7412, 7429), as applicable, can
			 be met under actual operating conditions consistently and concurrently with
			 emission standards for all other air pollutants regulated by the rule for the
			 source category, taking into account variability in actual source performance,
			 source design, fuels, inputs, controls, ability to measure the pollutant
			 emissions, and operating conditions.
			(b)Regulatory
			 alternativesFor each
			 regulation promulgated pursuant to section 2(a), from among the range of
			 regulatory alternatives authorized under the Clean Air Act
			 (42 U.S.C. 7401 et seq.) including work practice standards under section 112(h)
			 of such Act (42 U.S.C. 7412(h)), the Administrator shall impose the least
			 burdensome, consistent with the purposes of such Act and Executive Order 13563
			 published at 76 Fed. Reg. 3821 (January 21, 2011).
			
